Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 8/20/2021 have been entered. Claims 1, 2, 3, 6 have been amended.  No claims have been canceled.  Claim 7 have been added. Claims 1-7 are still pending in this application, with claims 1, 6, and 7 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“Uchiyama”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1), in view of Watanabe et al. (“Watanabe”, US Pre-Grant Publication 20030100976 A1).

Regarding claim 1, Uchiyama discloses a three-dimensional intrusion detection system (Uchiyama (Abstract) discloses tracking an object in multiple cameras.  Uchiyama [0002] discloses surveillance camera systems.  Uchiyama [0064] calculates the coordinates of the 3D position of a detection target object.) that generates three-dimensional information of an observation area from a plurality of camera images obtained by capturing the observation area with at least two cameras separately disposed (Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.), and detects an object intruding into the observation area based on the three-dimensional information (Uchiyama (Abstract) obtains a position of an object detected from image frames.), the three-dimensional intrusion detection system comprising: 
an image acquisition unit that acquires the plurality of camera images (Uchiyama (Fig. 3 [0057]) illustrates a process of capturing an image with a camera for object tracking.  Uchiyama (Fig. 4 (s403)) tracks an object in an image frame from each camera.), each of the plurality of camera images including a measurement region, the observation area being within the measurement region (Uchiyama [0013] discloses a suspicious person entering a field of view (observation area).  Uchiyama detects the suspicious person.  Uchiyama [0064] obtains the 3D position of a detection ;
a three-dimensional measurement unit that performs three-dimensional measurement to generate the three-dimensional information for the measurement region of the plurality of camera images for measuring a three-dimensional position of the object in the observation area based on the plurality of camera images (Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.), and outputs the three-dimensional information of the observation measurement region (Uchiyama (Fig. 3 [0064]-[0065]) computes the 3D object position in the object relation calculating unit (311).  The 3D position coordinates are sent to the 3D position storage unit (312).);
a map image obtained by visualizing the three-dimensional information (Uchiyama (Fig. 11 [0131]) illustrates a 3D map (1104).  Uchiyama [0133] places one or more symbols representing objects (people) on the map (103).) and 
a mark image indicating the object intruding into the observation area (Uchiyama (Fig. 11 [0132]) illustrates framed (marked) human body portions (1105).  Uchiyama [0137] matches intruder symbols in the mark image and the map image using the 3D information.  Matching intruder symbols are indicated using the same color.), and 
outputs an observation screen displaying at least one image of the plurality of camera images and the map image selected by an input operation of a user, and the mark image.  (Uchiyama Fig. 11 as described above.)

Uchiyama does not describe an intrusion detector that detects, using the three-dimensional information, the object intruding into the observation area based on a change situation of the three-dimensional information.
However, these features are well known in the art as taught by Rimbold. For example, Rimbold discloses an intrusion detector that detects, using the three-dimensional information, the object intruding into the observation area based on a change situation of the three-dimensional information.  (Rimbold [0017] detects an intruder entering a location.  Rimbold [0016] reports a computed location of intruders.  Rimbold [0022] identifies the location of targets (intruders) using a sensor’s location and the target’s relative location to the camera.  Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image with Rimbold’s 3D surveillance toolkit because Rimbold’s toolkit includes geographic information about the detected targets [0018] which is used to display detected targets on a map [0017].

Uchiyama and Rimbold do not describe a screen generator that generates, 
using the three-dimensional information to avoid performing the three-dimensional measurement again.
a screen generator that generates, 
using the three-dimensional information to avoid performing the three-dimensional measurement again. (Uchiyama [0137] matches object labels in tracking results and object labels associated with 3D positions.  Uchiyama (Fig. 4) estimates 3D positions (S405) then monitors intruders (S411).  Monitoring intruders includes displaying a 3D map and a mark image (Fig. 11).  The method in Fig. 4 does not indicate performing an additional 3D measurement.  Watanabe [0013] displays first image data on two displays by sharing the image information.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image, Rimbold’s 3D surveillance toolkit with Watanabe’s vehicle mounted display system because Watanabe’s system shares, simultaneously, the same information through the common image displayed on the plurality of displays.

Regarding claim 6, in light of the rejection in claim 1, the method in claim 6 is similar and performed by the system in claim 1. Therefore, claim 6 is rejected for the same reason as claim 1.

Regarding claim 7, Uchiyama further teaches a processor; and a memory including a set of instructions that, when executed by the processor, causes the processor to perform operations. (Uchiyama [0168])

In light of the rejection of claim 1, the remaining limitations for the system in claim 7 are similar and implemented with the system in claim 1. Therefore, the remaining limitations in claim 7 are rejected for the same reason as claim 1.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“20080192118 A1”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1), in view of Watanabe et al. (“Watanabe”, US Pre-Grant Publication 20030100976 A1), in view of Knutson et al. (“Knutson”, US Pre-Grant Publication 20090322874 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Uchiyama, Rimbold and Watanabe above.
Uchiyama, Rimbold and Watanabe do not describe the three-dimensional intrusion detection system of Claim 1, further comprising: 
a region setting unit setting a gazing region on the camera image in accordance with an input operation of the user, 
wherein the screen generator displays the at least one image of the plurality of camera images and the map image on the observation screen in a state where a display range is limited to the gazing region.
However, these features are well known in the art as taught by Knutson. For example, Knutson discloses the three-dimensional intrusion detection system of Claim 1, further comprising: 
a region setting unit setting a gazing region on the camera image in accordance with an input operation of the user (Knutson [0036] enables officers to modify zoom operations of the camera.), 
wherein the screen generator displays the at least one image of the plurality of camera images and the map image on the observation screen in a state where a display range is limited to the gazing region.  (Uchiyama (Fig. 11 [0131]) illustrates a 3D map (1104).  Uchiyama (Fig. 11 [0132]) illustrates framed (marked) human body portions (1105) inside camera images.  Knutson [0022] frames a field of view by lens zooming.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image, Rimbold’s 3D surveillance toolkit, Watanabe’s vehicle mounted display system with Knutson’s system for remote surveillance because with Knutson’s system, the camera may also be configured to concentrate on regions of interest within the surveilled space [0036].

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Uchiyama, Rimbold, Watanabe, and Knutson above.
Uchiyama further teaches the three-dimensional intrusion detection system of Claim 2, 
wherein the region setting unit sets the measurement region to be a target of the three-dimensional measurement in a range that includes a detection region to be a target of the intrusion detection, and the measurement region is same as the gazing region.  (Uchiyama [0013] discloses a suspicious person entering a field of view (gazing region).  Uchiyama detects the suspicious person.  Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.  Uchiyama [0013] cannot track a person outside the field of view, thus the field of view is the same as the measurement region.)

Regarding claim 4, the claimed invention for claim 2 is shown to be met with explanations from Uchiyama, Rimbold, Watanabe, and Knutson above.
Uchiyama further teaches the three-dimensional intrusion detection system of Claim 2, wherein the screen generator outputs a screen of a two-division display state in which any of the plurality of camera images and the map image are displayed together, as the observation screen.  (Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map.  Displaying one camera image and a 3D map discloses a two-division display state.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“20080192118 A1”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1), in view of Watanabe et al. (“Watanabe”, US Pre-Grant Publication 20030100976 A1), in view of Knutson et al. (“Knutson”, US Pre-Grant Publication 20090322874 A1), in view of Yoon et al. (“Yoon”, US Pre-Grant Publication 20170147180 A1).

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Uchiyama, Rimbold, Watanabe, and Knutson above.
Uchiyama, Rimbold, Watanabe, and Knutson do not describe a screen for displaying only the map image,
the three-dimensional intrusion detection system of Claim 4, wherein the screen generator displays an operation portion for switching the observation screen on the observation screen, and
in response to an operation of the operation portion by the user.
However, these features are well known in the art as taught by Yoon. For example, Yoon discloses a screen for displaying only the map image (Yoon (Fig. 36 [0266]) illustrates displaying only a 3D map.),
the three-dimensional intrusion detection system of Claim 4, wherein the screen generator displays an operation portion for switching the observation screen on the observation screen, and
in response to an operation of the operation portion by the user.  (Yoon (Figs. 36-37 [0266]) illustrates a user applying an operation on a touch screen to switch between a 2D view, a 3D view, and displaying both a 2D and 3D view.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image, Rimbold’s 3D surveillance toolkit, Watanabe’s vehicle mounted display system, Knutson’s system for remote surveillance with Yoon’s system for displaying maps on a mobile display because Yoon’s system 

Uchiyama further teaches switches a screen for displaying only a single camera image (Uchiyama [0157] may omit displaying the 3D position (3D map).  Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map, thus enabling the display of only a single camera image.),
a screen of the two-division display state. (Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map, thus enabling the display of a two-division display screen.)

Response to Arguments
The Applicants’ arguments (page 10 filed 8/20/2021) regarding the objection to the specification Abstract have been fully considered and found persuasive.  The amended Abstract within the allowable word range.  Thus, the objection to the specification Abstract has been withdrawn.

The Applicants’ arguments (pages 10-13 filed 8/20/2021) regarding the 35 USC 103 rejections of claims 1, 6, and 7 have been fully considered.
The Applicants argue (page 12) that Uchiyama does not disclose 3D information generated for a measurement region of a plurality of camera images.
The Examiner respectfully disagrees.  Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the (plurality of) image frames 
Thus, 35 USC 103 rejections of claims 1, 6, and 7 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613